Title: From Thomas Jefferson to Robert Smith, 5 October 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
            
            Washington Oct. 5. 9. P.M. [1803] 
          
          Your favor of yesterday is this moment recieved. mine of Sep. 30. [was] written without any accurate information of the state of your family. the question hinted in that was decided on Tuesday & is gone into action. there is therefore now no cause for separating you from your family, and I shall be sorry if it should take place before you recieve this. I am sure you will approve what we have done, & that will be sufficient. let me pray you therefore not to leave your family while there remains any cause of apprehension or uneasiness. altho’ we should be the better of your revising what we propose to lay before Congress, yet there is no subject of difficulty enough to require a distressful attendance from you. I again therefore beseech you not to leave a scene so interesting to you, till such a change take place as may permit it without any uneasiness to yourself. that this may soon be the case I sincerely wish from higher motives th[an] the desire I always feel of your assistance here. present me respectfully to mrs Smith & accept yourself my affectionate salutations & anxious sympathies. 
          
            
              Th: Jefferson
            
          
        